Citation Nr: 9907073	
Decision Date: 03/17/99    Archive Date: 03/24/99

DOCKET NO.  96-16 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for a right elbow 
condition.

3.  Entitlement to service connection for a low back 
condition.

4.  Entitlement to an increased original rating for right 
knee cartilage removal, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

H. Roberts, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1989 to August 
1995.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a November 1995 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which established entitlement to 
service connection for the removal of right knee cartilage 
and which assigned that condition a 10 percent rating; and 
which found that the veteran's claims of entitlement to 
service connection for a low back condition, right elbow 
tendinitis, and hearing loss were not well grounded.

The veteran's claims of entitlement to service connection for 
hearing loss, entitlement to service connection for a right 
elbow condition, and entitlement to service connection for a 
low back condition are addressed in the remand attached to 
this decision.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim of entitlement to an increased rating for 
removal of right knee cartilage has been developed.

2.  At all times subsequent to the establishment of service 
connection, the medical evidence shows that the veteran's 
removal of right knee cartilage has been productive of 
occasional pain, stiffness, numbness, and swelling.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an increased rating, 
greater than 10 percent, for removal of right knee cartilage 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. Part 4, §§ 4.71, 4.71a, Plate II, Diagnostic Codes 
5256-5261 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claim of 
entitlement to an increased original rating, greater than 10 
percent, for right knee cartilage removal is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
He has not alleged that there are any records of probative 
value that may be obtained which have not already been 
associated with his claims folder.  The Board accordingly 
finds that the duty to assist the veteran, as mandated by 
38 U.S.C.A. § 5107(a) (West 1991), has been satisfied.

The veteran contends that his right knee cartilage removal is 
more severe than currently evaluated warranting an increased 
original rating.  After a review of the record, the Board 
finds that the veteran's contentions are not supported by the 
evidence, and his claim is denied.

The veteran established service connection for removal of 
right knee cartilage by means of a November 1995 rating 
decision, which assigned a 10 percent disability rating.  
That original rating is the subject of this appeal.

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (1998) 
(Schedule).  Knee disabilities are evaluated pursuant to the 
criteria found in Diagnostic Codes 5256 through 5261 of the 
Schedule.  38 C.F.R. § 4.71a (1998).  Under those criteria, a 
rating of 30 percent is warranted where the evidence shows 
ankylosis at a favorable angle in full extension, or in 
slight flexion between 0 degrees and 10 degrees pursuant to 
Diagnostic Code 5256.  A rating of 10 percent is warranted 
where the evidence shows slight recurrent subluxation or 
lateral instability pursuant to Diagnostic Code 5257.  A 
rating of 20 percent is warranted where the evidence shows 
moderate recurrent subluxation or lateral instability 
pursuant to Diagnostic Code 5257.  A rating of 20 percent is 
warranted where the evidence shows dislocated semilunar 
cartilage with frequent episodes of "locking," pain, and 
effusion into the joint, pursuant to Diagnostic Code 5258.  A 
rating of 10 percent is warranted where the evidence shows 
symptomatic removal of semilunar cartilage, pursuant to 
Diagnostic Code 5259.  A rating of 10 percent is warranted 
where the evidence shows limitation of flexion of the leg to 
45 degrees, pursuant to Diagnostic Code 5260.  A rating of 20 
percent is warranted where the evidence shows limitation of 
flexion of the leg to 30 degrees, pursuant to Diagnostic Code 
5260.  A rating of 10 percent is warranted where the evidence 
shows limitation of extension of the leg to 10 degrees, 
pursuant to Diagnostic Code 5261.  A rating of 20 percent is 
warranted where the evidence shows limitation of leg 
extension to 15 degrees, pursuant to Diagnostic Code 5261.  
38 C.F.R. § 4.71a (1998).  The Board notes that a normal 
range of knee motion is from 0 degrees of extension to 140 
degrees of flexion.  38 C.F.R. § 4.71, Plate II (1998).

The terms "mild," "moderate," and "severe" are not 
defined in the Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6 (1998).  It should also be noted that use of 
terminology such as "mild" or "moderate" by VA examiners 
and others, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6 (1998).

The Schedule instructs that the evaluation of the same 
disability under various diagnoses is to be avoided.  
Disability from injuries to the muscles, nerves, and joints 
of an extremity may overlap to a great extent, so that 
special rules are included in the appropriate bodily system 
for their evaluation.  Dyspnea, tachycardia, nervousness, 
fatigability, etc., may result from many causes; some may be 
service connected, others, not.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (1998).

A May 1996 VA general medical examination notes that the 
veteran's gait was within normal limits.  The veteran had 
torn his medial meniscus in March 1994 and had arthroscopic 
debridement in January 1995.  He still had pain and numbness 
and it hurt to squat.  It didn't lock and was not unstable.  
Examination found no effusion, deformity, or instability.  
The veteran was capable of flexion to 140 degrees and 
extension to 0 degrees.  The examiner diagnosed arthroscopic 
knee surgery.

At his November 1998 personal hearing before the undersigned 
the veteran stated that the doctor had measured the movement 
of his knees from side to side and that she said that it was 
greater than normal and looser than normal.  The veteran 
stated that if he stood and the knee was locked back, and he 
put a lot of weight on it, it felt like it was going to 
buckle in the backwards direction.  He stated that it didn't 
lock up but that sometimes when he bent it would pop.  He 
said sometimes it required some stretching on occasion to 
move, but never totally locked up.  When he squatted, he felt 
a lot of pressure behind his knee cap.  If squatting for a 
long time it felt as if the knee cap was going to shoot out.  
He could squat for no more than ten or fifteen minutes.  He 
stated that if squatting a lot, when the weather changed, and 
some mornings, that the knee was a little stiffer and looked 
a little bit more inflamed.  It looked puffier.  Sometimes it 
was tender to touch and he would rub the pain out of it, but 
it felt tender.  He said that it bothered him at least once 
or twice per week with pain.  He stated he did not normally 
have pain on motion, but did wake up sometimes in the morning 
with the knee stiff.  He stated that the pain was unbearable 
when squatting for extended periods.  He had to stop and get 
out and walk around to take the pressure off.  Walking long 
distances also bothered him but short distances gave him no 
trouble.  He felt pressure with climbing stairs after more 
than a couple of floors.  The knee popped daily and sometimes 
hurt when it popped.  The veteran stated that he could bend 
the knee all the way back pretty well.  However, he couldn't 
hold it in that position with weight on it.  When it acted up 
really bad, he wore a brace to take the load off.  It was an 
elastic brace he acquired in the Navy.  The veteran stated 
that he hadn't fallen because of his knee, but that he 
guarded himself.  He stated that his knee hurt after being on 
his feet for a couple of hours.  He didn't have to stop 
driving because of the knee but did stretch upon exiting his 
vehicle at the end of a drive.

The Board finds that the criteria for an increased original 
rating, greater than 10 percent, for removal of right knee 
cartilage are not met.  The evidence does not show that the 
veteran has any ankylosis of the knee.  The evidence shows 
that he has a full normal range of motion from 0 degrees of 
extension to 140 degrees of flexion.  The medical evidence 
does not show any recurrent subluxation or lateral 
instability.  In fact, the VA examination found no 
instability.  The Board finds that the evidence does not show 
frequent episodes of "locking" of the knee.  The veteran 
himself has denied episodes of locking.  Furthermore, the 
medical evidence does not show any effusion of the knee, 
while the veteran's assertions at his personal hearing 
indicate only occasional stiffness of the knee.  The 
veteran's pain also does not appear to be of the frequency 
envisioned by the rating criteria's "frequent episodes of 
pain."  Therefore, the Board finds that at all relevant 
times subsequent to the establishment of service connection 
for removal of right knee cartilage, the appropriate rating 
was 10 percent pursuant to Diagnostic Code 5259 for 
symptomatic removal of semilunar cartilage.  Therefore the 
Board finds that the veteran does not meet the criteria for 
an increased original rating for his removal of right knee 
cartilage.

The Board also notes that VA General Counsel has held that a 
claimant who has arthritis and instability of the knee may be 
rated separately under diagnostic Codes 5003 and 5257.  
VAOPGCPREC 23-97 (Jul. 1, 1997).  However, the evidence does 
not show a diagnosis or any X-ray evidence of arthritis, nor 
is any instability of the knee shown.  The veteran's knee 
disability has been rated pursuant to Diagnostic Code 5259 
for symptomatic removal of semilunar cartilage.  Therefore, 
the Board finds that the veteran does not warrant 
consideration pursuant to that General Counsel decision.

The Board has considered the veteran's complaints of pain, as 
well as all evidence of record related to limitation of 
motion, excess motion, incoordination, fatigability, and pain 
on motion, in determining that a rating greater than 10 
percent is not warranted for the veteran's removal or right 
knee cartilage.  The Board further finds that throughout the 
period of time subsequent to the establishment of service 
connection for removal of right knee cartilage, to the 
present, the evidence does not show that a rating greater 
than 10 percent was warranted for that disability.

Accordingly, the Board finds that the criteria for 
entitlement to an increased original rating, greater than 10 
percent, for removal of right knee cartilage are not met, and 
the veteran's claim therefor is denied.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. Part 4, §§ 4.71, 4.71a, Plate II, 
Diagnostic Codes 5256-5261 (1998).


ORDER

Entitlement to an increased original rating, greater than 10 
percent, for removal of cartilage from the right knee is 
denied.


REMAND

The United States Court of Veterans Appeals (Court) has held 
that VA has a duty to assist veterans in the development of 
facts pertinent to their claims, under 38 U.S.C.A. § 5107(a) 
(West 1991) and 38 C.F.R. § 3.103(a) (1998), which requires 
that VA accomplish additional development of the evidence if 
the record currently before it is inadequate.  Littke v. 
Derwinski, 1 Vet.App. 90 (1990).

The Board notes that at the veteran's May 1996 VA 
examination, the examiner found that he had Maryland CNC 
speech recognition scores of 94 percent in the right ear and 
92 percent in the left ear.  The Board notes that a speech 
recognition score of 92 percent can constitute hearing loss 
for VA purposes.  38 C.F.R. § 3.385 (1998).  However, the 
examiner found that the veteran's hearing was within normal 
limits for VA rating purposes.  The Board feels that a VA 
examination would be useful in determining whether the 
veteran has any current hearing loss, and if so, what type of 
hearing loss is shown.  The Board further feels that an 
opinion is needed as to whether any current hearing loss was 
incurred in service.

In addition, the Board notes that the veteran was diagnosed 
in service with right elbow tendinitis and at a May 1996 VA 
general medical examination with lateral epicondylitis of the 
right elbow.  The Board feels that a medical opinion is 
necessary to determine whether there is any etiological 
relationship between those two conditions.  The Board also 
feels that a medical opinion as to the relationship, if any, 
between the veteran's current back condition and his 
inservice spinal block administered during a knee surgery 
would be helpful in adjudicating his claim of entitlement to 
service connection for a low back condition.

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should schedule the veteran 
for a VA audiological examination.  The 
claims folder and a copy of this remand 
should be made available to and be 
reviewed by the examiner prior to the 
examination.  Specifically the examiner 
should provide the following information:

a)  The examiner should perform a 
thorough review of the veteran's 
claims folder and medical history 
and should state in the examination 
report that such a review has been 
conducted.

b)  The examiner should provide the 
veteran's auditory thresholds in 
decibels and should also provide 
speech recognition scores using the 
Maryland CNC Test.  The examiner 
should state whether or not hearing 
loss is present, and if present, 
should state what type of hearing 
loss is shown.

c)  The examiner should state 
whether or not the veteran has 
tinnitus.

d)  The examiner should provide an 
opinion as to whether it is as 
likely as not that any current 
hearing loss or tinnitus was 
incurred in the veteran's service.  
When providing an opinion as to 
relationship, it is most useful to 
the Board if the examiner 
characterizes the likelihood as 
"definitely," "more likely than 
not," "as likely as not," "more 
likely not," or "definitely not."

2.  The RO should schedule the veteran 
for a VA orthopedic examination with an 
examiner who has not previously examined 
him.  The claims folder and a copy of 
this remand should be made available to 
and be reviewed by the examiner prior to 
the examination.  Specifically the 
examiner should provide the following 
information:

a)  The examiner should perform a 
thorough review of the veteran's 
claims folder and medical history 
and should state in the examination 
report that such a review has been 
conducted.

b)  The examiner should provide an 
opinion as to whether it is as 
likely as not that the veteran's 
current right elbow condition is 
etiologically related to his 
inservice right elbow tendinitis or 
proximately due to or the result of 
his inservice right elbow 
tendinitis.  When providing an 
opinion as to relationship, it is 
most useful to the Board if the 
examiner characterizes the 
likelihood as "definitely," "more 
likely than not," "as likely as 
not," "more likely not," or 
"definitely not."

c)  The examiner should provide an 
opinion as to whether it is as 
likely as not that any current back 
condition is etiologically related 
to the spinal block administered 
during the veteran's January 1995 
knee surgery, or to any scar tissue 
resulting from that spinal block.  
When providing an opinion as to 
relationship, it is most useful to 
the Board if the examiner 
characterizes the likelihood as 
"definitely," "more likely than 
not," "as likely as not," "more 
likely not," or "definitely not."

3.  The RO should review the claims 
folder and ensure that all of the 
development action has been conducted and 
completed in full.  Specific attention is 
directed to the examination reports.  The 
Court has held that, if the requested 
examination does not include adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 
Vet.App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet.App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet.App. 405, 407 
(1994).

4.  Following completion of the 
foregoing, the RO should review the 
issues on appeal.  If the decision 
remains adverse to the veteran, in whole 
or in part, he and his representative 
should be furnished a supplemental 
statement of the case and afforded the 
applicable period of time within which to 
respond.  Thereafter, subject to current 
appellate procedures, the case should be 
returned to the Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of this claim.  The veteran is hereby informed that failure 
to report for a scheduled examination or failure to cooperate 
with the requested development may have an adverse effect 
upon his claim.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

